DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action filed 3 August 2021 and not repeated herein are overcome and herby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 4-5, 7-8, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sellis (US 2007/0191755) in view of Snyder Sr. et al. (US 2002/0185868) and Olsen et al. (US 4,963,700)(all references previously cited).
Regarding claims 1 and 10, Sellis teaches a thermal protective sensor sleeve (12) utilized in combination with a harness sleeve (28) (Sellis, Par. 0025-0027 and Fig. 1), which reads on the limitation of a thermal sleeve for protecting an electronic member connected to a wiring harness (i.e., in combination with a wiring harness configured in electrical communication with a sensor) recited in 

    PNG
    media_image1.png
    607
    1150
    media_image1.png
    Greyscale

Figure 1 of Sellis illustrating the structure of the thermal sleeve
The tube (18) is an elongated tubular shield comprising a bore (20), opposing ends, and a reflective outer layer (24) (Sellis, Par. 0025 and Fig. 1), which reads on the limitations of a tubular member including a circumferentially continuous wall with an inner surface bounding an inner cavity extending along a central axis between open opposite ends and a reflective outer surface recited in claims 1 and 10. 
The positioning device (32) comprises a band (34), a rim (40) and resilient fingers (38), wherein the fingers (38) extend radially inwardly to engage elongated items (Sellis, Par. 0028-0031, Fig. 1, 3, and 4), which reads on the limitations of the positioning member is constructed of a separate piece of material from the tubular member, and has a tubular portion configured to extend along said central axis and at least one resilient flange extending radially inwardly from said tubular portion for abutment i.e., to releasable fix said thermal sleeve axially along said wiring harness) recited in claims 1 and 10. The positioning device can be further fixed to the sleeve (12) such as by utilizing fasteners (Sellis, Par. 0027).
Sellis is silent regarding the tubular portion having a plurality of tangs extending radially therefrom and the tangs penetrated in the wall of the tubular member.
Snyder discloses a retainer (44) comprising a ring (54) having projections (58) extending radially outwardly to inhibit rotation between the retainer and coupling housing, and teeth (60) that dig into the surface to inhibit relative rotational between the pipe end and the retainer (Snyder, Par. 0045 and Fig. 3). The retainer is used in a pipe coupling housing (10) (Snyder, Par. 0043-0045). The mechanical pipe coupling does not need to be soldered, brazed, welded, threaded, or adhesively bonded to effect a joint (Snyder, Par. 0018). In addition, Snyder discloses a stop surface extending radially inwardly that engages the pipe (Snyder, Par. 0015). The retainer (44) comprises both teeth (60) and projections (58), wherein the retainer is made of flexible metals or engineering plastics (Snyder, Par. 0045 and Fig. 3). As shown in Figure 3, the projections (58) extend circumferentially and radially to inhibit motion on an adjacent surface. As shown in Figure 3, the teeth (60) extend axially, radially, and circumferentially and dig into an adjacent surface. Therefore given that both the projections and teeth are used on a surface to inhibit motion, one of ordinary skill in the art would understand that such extensions are able to inhibit motion of an adjacent surface.  


    PNG
    media_image2.png
    740
    777
    media_image2.png
    Greyscale

Figure 3 of Snyder illustrating the structure of the retainer
Since both Sellis and Snyder are analogous art as they are both directed towards tubular members having an element that causes interlocking and/or fixation of two separate components on the tubular members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Sellis by incorporating projections on the outer surface of the band as taught by Snyder that press into the tubular member motivated by the expectation of inhibiting the relative rotation between the tubular member and positioning member without the need to be soldered, brazed, welded, threaded, or adhesively bonded.
As such, the band of modified Sellis comprises projections on the outer surface of the band that improve the fixation of the positioning member to the tubular member by pressing into the tubular member to inhibit relative rotation (i.e., flexible projections extending circumferentially and radially), which reads on the limitations of the tubular portion having a plurality of tangs extending radially therefrom, the tangs being fixedly disposed and penetrated in the wall of the tubular member to inhibit 
Modified Sellis is silent regarding at least some of the tangs point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member. 
Olsen discloses a closure assembly for sealing a wire junction (Olsen, col. 3, lines 19-22, Fig. 3 and 4). The assembly comprise interlocking members that have teeth or ridges that project outward (in a circumferential direction) to restrict or inhibit reverse movement and unlocking/opening (i.e., unwrapping/unlocking in a circumferential direction) (Olsen, col. 7, lines 2-48, Fig. 3 and 4). 

    PNG
    media_image3.png
    409
    831
    media_image3.png
    Greyscale

Figures 3 and 4 of Olsen illustrating the closure assembly
Since both modified Sellis and Olsen are both directed towards enclosures for protecting wires, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified some of the projections of modified Sellis to point in the circumferential direction as taught by Olsen motivated by the expectation of inhibiting movement in the circumferential direction between the tube and positioning device. 
As such, the band of modified Sellis comprises some projections pointing in the circumferential direction to inhibit rotational movement, which reads on the limitation of at least some of the tangs extend and point circumferentially relative to the central axis to inhibit relative rotational movement between the tubular member and said positioning member recited in claims 1 and 10.
Alternatively regarding the limitation of “…tangs extend circumferentially relative to the central axis to inhibit relative rotational movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have understood that in order to prevent the motion of an object (e.g., rotational movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches both teeth and/or projections to inhibit rotation (i.e., inhibit movement) in a circumferential direction, it would have been obvious for one of ordinary skill in the art to have rearranged the projections (e.g., or duplicate and rearrange the duplicated projections) in a circumferential direction to inhibit rotational movement arriving at the claimed invention of claim 1. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Regarding claims 4 and 13, as disclosed above, the projections of modified Sellis extend radially and circumferentially. 
Modified Sellis further teaches that the teeth are engageable circumferentially with the pipe end for preventing movement of the pipe end outwardly from the board (i.e.,
As such, some of the projections of modified Sellis extend and point axially, circumferentially, and radially, which reads on the limitations of the tangs extend and point axially relative to said central axis to inhibit relative axial movement of the tubular member away from the positioning member recited in claims 4 and 13.
Alternatively regarding the limitation of “…tangs extend axially relative to the central axis to inhibit relative axial movement…”, given that the motion of an object requires a force in a particular direction, one of ordinary skill in the art would have appreciated that in order to prevent the motion of an object (e.g., axial movement) a counter force in the opposite direction is required. In addition, given that Snyder teaches teeth that extend in an axial direction to engage and dig into the pipe, it would have been obvious for one of ordinary skill in the art to have duplicated and/or rearrange some of the projections to extend in a similar fashion as the teeth in an axially direction to inhibit axial movement arriving at the claimed invention of claims 4 and 13. As established by MPEP 2144.04 VI B/C, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced; in addition, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.
Regarding claims 5 and 14, modified Sellis further teaches that the teeth extend radially inwardly and the projections extend radially outwardly (Snyder, Par. 0044-0045 and Fig. 3), which reads on the limitations of the tangs extend at least radially inwardly and radially outwardly from the tubular portion recited in claim 5 and 14. 
Regarding claim 7, modified Sellis teaches that the positioning member can be fabricated from any suitable material including metal (Sellis, Par. 0028). In addition, the sensor sleeve is used as a thermal protection shield, wherein the tube (18) comprises a reflective outer layer (24) that can be aluminum foil to reflect radiant heat (Sellis, Par. 0005 and 0025). Therefore, the positioning member of modified Sellis is fabricated with a reflective layer such as aluminum foil providing thermal protection, 
Regarding claim 8, modified Sellis further teaches that a retainer comprising the ring is made from materials such as engineering plastic (Snyder, Par. 0043, 0046), which reads on the limitations of the tangs are plastic recited in claim 8.

Response to Arguments
Applicant’s remarks and amendments filed 11/03/2021 have been fully considered.
On pages 7-8 of the remarks, Applicant argues that Olsen does not teach circumferential tangs that penetrate into the wall to inhibit rotational movement and that modifying the prior art as such would require impermissible hindsight on the Applicant’s disclosure. This is not found persuasive for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the grounds of rejection above, Olsen is used in combination with Sellis and Snyder. Olsen is cited to teach modifying some of the tangs of Snyder to point in the circumferential direction. Olsen further provides motivation to do so such as inhibiting movement as stated in the grounds of rejection above. Further, Snyder teaches that the tangs are penetrating (digging) in the wall as stated in the grounds of rejection above. Therefore, modified Sellis as stated above teaches circumferential tangs that penetrate the wall to inhibit rotational movement.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As stated above, Olsen teaches circumferentially oriented tangs that inhibit movement and Snyder teaches tangs that penetrate the wall. Therefore, the modification as stated above uses only knowledge from the prior art that one of ordinary skill in the art at the time of the invention was made would have.
Secondly, on page 8 of the remarks, Applicant argues that Olsen is nonanalogous art. This is not found persuasive for the following reason:
In response to applicant's argument that Olsen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Olsen is in the field of the applicant’s endeavor. Olsen teaches a sleeve (closure) for protecting electronic devices such as wires (Olsen, Abstract, col. 3, lines 19-22, Fig. 3 and 4). Therefore, Olsen is in the field of the applicant’s endeavor and is considered analogous art.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Fukuda et al. (US 2006/0005990)
Torii et al. (US 2005/0191882) – discloses an insulation cap comprising flexible fasteners on the inner wall for limiting relative movement used for wire joints (Par. 0003, 0057, 0062-0064, Fig. 3, 6, and 10).
Buytaert et al. (US 2010/0218956) – discloses a tubular component comprising a moving collar and stop collar, wherein the stop collar and moving collar interlock to prevent rotational movement (Par. 0027, 0061, Fig. 4, claim 58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782